  8:21-cv-00308-RGK-PRSE Doc # 4 Filed: 09/07/21 Page 1 of 2 - Page ID # 32




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DAION WILLIAMS,

                    Petitioner,                             8:21CV308

       vs.
                                                MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                    Respondent.


      Mr. Williams was convicted, while he was a juvenile, of committing second
degree murder and use of a weapon to commit a felony. He was sentenced to 70 to
80 years in prison on or about June 26, 2012.

      He now brings a habeas corpus action which is duplicative of the habeas
corpus action filed in the District Court of Lancaster County, Nebraska, under Case
No. CI17-2536. That habeas corpus action was denied. Then he filed another habeas
corpus action which Judge Andrew R. Jacobsen denied for a variety of reasons.

      Petitioner’s claim is not a jurisdictional defect, so it is not a proper
      ground for habeas relief. See Sanders v. Frakes, 295 Neb. 374, 379
      (2016). (“[A] writ of habeas corpus will not lie to discharge a person
      from a sentence of penal servitude where the court imposing the
      sentence had jurisdiction of the offense and the person of the defendant,
      and the sentence was within the power of the court to impose.”); see
      also Peterson v. Houston, 284 Neb. 861, 869 (2012) (mere errors or
      irregularities in the proceedings are not grounds for habeas relief.) The
      Douglas County District Court has jurisdiction over the offenses and
      petitioner, and the sentences were within its power to impose. See Neb.
      Rev. Stat. § 43-247 (Supp. 2013) (district court and juvenile court had
      concurrent jurisdiction over any juvenile who committed a felony).

(Filing 1-1 at CM/ECF p. 6.)
   8:21-cv-00308-RGK-PRSE Doc # 4 Filed: 09/07/21 Page 2 of 2 - Page ID # 33




       Judge Jacobsen was correct in his multiple findings. In short, Williams is not
entitled to any relief in the state courts.

       Finally, a petitioner cannot appeal an adverse ruling on his petition for writ of
habeas corpus under § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards
for certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-485 (2000). I have applied the appropriate standard and determined that
Petitioner is not entitled to a certificate of appealability.

       IT IS ORDERED that the petition for habeas corpus (Filing 1) filed is denied
and dismissed with prejudice. A separate judgment will be issued. However, no
certificate of appealability will be issued.

      Dated this 7th day of September, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




                                            2
